Citation Nr: 9921909
Decision Date: 08/05/99	Archive Date: 09/09/99

DOCKET NO. 95-27 007               DATE AUG 05, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUES

1. Whether the June 1, 1992, rating decision of the agency of
original jurisdiction, which denied entitlement to service
connection for macular degeneration of the right eye with loss of
vision, contained clear and unmistakable error.

2. Entitlement to service connection for the loss of vision of the
right eye secondary to the service-connected residuals of an
excision of a chalazion of the right upper eyelid.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The veteran had active military service from January 1944 to April
1946, and from March 1947 to May 1964. The veteran also had active
duty for training in the New York National Guard from 1923 to 1939.

This matter came before the Board of Veterans' Appeals (hereinafter
the Board) on appeal from rating decisions of April 1995 and May
1996 of the Department of Veterans Affairs (VA) Regional Office
(RO), in St. Petersburg, Florida.

Per 38 U.S.C.A. 7722 (West 1994 & Supp. 1998), the VA has an
obligation to inform individuals of their potential entitlement to
VA benefits when they meet the statutory definition of an eligible
veteran, and the VA is reasonably aware that said veteran is
potentially entitled to VA benefits. In this situation, the veteran
in 1970 applied for VA benefits for bilateral hearing loss. His
claim was subsequently denied. Since that time, the method,
criteria, and analysis that is used to determine whether hearing
loss is service-related has been amended and changed. Although such
a change has occurred, the veteran's bilateral hearing loss has not
been readjudicated under these modifications. In other words, the
veteran may be entitled to additional compensation benefits. Thus,
in accordance with 38 U.S.C.A. 7722 (West 1994 & Supp. 1998), the
veteran is provided notice that he, if he so desires, may apply for
benefits.

2 - 

Also, when the veteran was originally granted VA benefits in
December 1964, service connection was awarded for osteoarthritis of
the lumbar segment of the spine, the hips, and the sacroiliac
joints. Six years later, this rating was expanded to include
osteoarthritis of the cervical segment of the spine and of the
first left metatarsal phalangeal joint. VA Form 21-6796, Rating
Decision, September 21, 1970. The veteran's feet were then service-
connected in December 1977.

From 1964 to 1986, all of the veteran's service-connected
disabilities that were lumped under one classification -
osteoarthritis of multiple joints. Then in 1986, the veteran's
disabilities were "broken down" into evaluations for each specific
joint or joint group involved. VA Form 21-6796, Rating Decision,
October 27, 1986. As a result of this reclassification, the veteran
received a sizable increase in his disability evaluation. Yet, a
review of the medical records prior to the change suggests that
this reclassification of the veteran's disabilities could have been
accomplished prior to 1986. If this is true, then the veteran may
be entitled to additional compensation benefits. Thus, in
accordance with 38 U.S.C.A. 7722 (West 1994 & Supp. 1998), the
veteran is provided notice that he, if he so desires, may apply for
benefits.

REMAND

While the veteran was stationed in the American Sector of Berlin in
October 1952, he developed a small cyst on the right upper eye lid.
See W.D.A.G.O. Form No. 8-24, October 1, 1952. Nine days later, the
cyst, reclassified as a chalazion, was excised and the pus produced
by the chalazion was evacuated. For the reader's information, a
chalazion is "an eyelid mass that results from chronic inflammation
of a meibomian gland and shows a granulomatous reaction to
liberated fat when subjected to histopathological examination;
sometimes called meibomian or torsal cyst." DORLAND'S ILLUSTRATED
MEDICAL DICTIONARY 309 (27th ed. 1988) 1. The
-----------------------------------------------------------------
1 The Board has also considered whether it should provide the
veteran with notice and an opportunity to respond to the reference
in Dorland's Illustrated Medical Dictionary 309 (27th ed. 1988)
relating to chalazion before entering a final decision. The
reference to Dorland's Illustrated Medical Dictionary is merely to
provide a definition of the terms in question. The Board is not
relying on this definition as a basis

3 - 

veteran's right eye (the pupil, iris, or cornea) was not operated
thereon; only the right upper eye lid received treatment. At the
time of the operation, the veteran's eyesight was adjudged to be
20/20 in the right eye and 20/25 in the left eye. He was returned
to full active duty with no impairment of his vision noted in the
record.

The service medical records do not show any other operations
involving either one of the eyes while he remained on active duty.
When the veteran retired in 1964, the veteran's eyesight was 20/40
in the right eye (correctable to 20/20) and 20/25 in the left eye
(correctable to 20/20). SF 88, Report of Medical Examination,
February 3, 1964. The retirement physical, besides listing the
veteran's need for corrective lenses, did not enumerate any other
disability, disease, or condition of either eye. Also, the veteran
did not complain of any problems with either one of his eyes.

Twenty-three years later, the veteran was apparently diagnosed with
macular degeneration of the right eye. The veteran then applied for
VA benefits claiming that as a result of the removal of the
chalazion, he developed a scar on the eyeball which, in turn, lead
to macular degeneration. Although the RO denied his claim, in
various iterations made by the veteran, he has appealed to the
Board for review.

The RO, and subsequently the veteran, has relied upon certain
medical documents in order to refute, and argue for, the issues now
before the Board. These documents include various records
reportedly accomplished by a Dr. Byron M. W. Wong, of the Keneka
Professional Center, Honolulu, Hawaii, in 1987 through 1989. Dr.
Wong was the doctor who initially diagnosed the veteran as having
macular degeneration of the right eye. Both the RO and the veteran
have quoted from these documents when making their respective
points. Yet, a careful review of the four volumes of documents
reveals that there is only one medical treatment report of Dr. Wong
and that document is dated May 12, 1989. None of other quoted
records
-------------------------------------------------------------------
for deciding this appeal. Consequently, the Board believes there is
no need to provide the veteran with notice and an opportunity to
respond to the reference in Dorland's Illustrated Medical
Dictionary 309 (27th ed. 1988) relating to chalazion prior to
entering a final decision.

4 -

appear in the claims folder. Because these documents have a direct
bearing on the outcome of this case, the claim must be remanded to
the RO for the purpose of obtaining those records. Accordingly,
this case is REMANDED to the RO for the following action:

The RO should contact the veteran and inquire as to whether he has
copies of Dr. Wong's medical treatment records from 1987 to 1989.
If he does, the RO should then obtain those records and associate
them with the claims folder. If the RO discovers that the veteran
does not have copies of those records, the RO should then contact
the Honolulu RO to discover if the Honolulu RO kept a copy of those
records. If the Honolulu RO does have a copy of Dr. Wong's records,
the St. Petersburg RO should obtain and associate with the claims
file those records. Finally, if the Honolulu RO does not have a
copy of Dr. Wong's records, Dr. Wong should be contacted by the St.
Petersburg RO, and the St. Petersburg RO should attempt to obtain
and associate with the veteran's claim folder those records. If no
records exist, it should be so noted in the record.

Following completion of the requested development, the veteran's
claim should be readjudicated. If the decision remains unfavorable,
the veteran and his accredited representative should be given a
supplemental statement of the case and allowed sufficient time for
a response. Thereafter, the claim should be returned to the Board
for further consideration.

No action is required of the veteran until he is contacted by the
regional office. The purpose of this REMAND is to ensure due
process and to obtain additional clarifying medical evidence.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United

- 5 -

States Court of Appeals for Veterans Claims for additional
development or other appropriate action must be handled in an
expeditious manner. See The Veterans' Benefits Improvements Act of
1994, Pub. L. No. 103-446, 302, 108 Stat. 4645, 465 8 (1994), 38
U.S.C.A. 5101 (West Supp. 1999) (Historical and Statutory Notes).
In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

JACK W. BLASINGAME
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).

6 - 

